NO. 12-13-00342-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                 §

MICHAEL WAYNE FALKNER,                                 §         ORIGINAL PROCEEDING

RELATOR                                                §

                                         MEMORANDUM OPINION
                                             PER CURIAM
         On December 20, 2013, this court delivered an opinion conditionally granting the petition
for writ of mandamus filed by Michael Wayne Falkner. That opinion directed Respondent to
vacate his order signed on November 8, 2013, granting the motion to transfer filed by the real
party in interest, Charlotte Mae Pierce. Respondent has complied with our order and opinion of
December 20, 2013.
         All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue. Accordingly, we lift
our November 19, 2013 stay and dismiss this original proceeding as moot.
Opinion delivered January 22, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                 COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 22, 2014


                                        NO. 12-13-00342-CV


                                MICHAEL WAYNE FALKNER,
                                         Relator
                                           v.
                                HON.DEREK C. FLOURNOY,
                                       Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by, MICHAEL WAYNE FALKNER, who is the respondent in Cause No. CV-02730-13-10,
pending on the docket of the County Court at Law #2 of Angelina County, Texas. Said petition
for writ of mandamus having been filed herein on November 15, 2013, and the same having been
duly considered, because it is the opinion of this Court that this original proceeding should be
dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby DISMISSED AS MOOT.
                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.